DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/2021.
Applicant's election with traverse of Group I in the reply filed on 3/11/2021 is acknowledged.  The traversal is on the ground(s) that another foreign patent document listed claims 1-15 to be allowable and therefore there is no burden of search to the examiner.  This is not found persuasive because the different groups are classified differently and therefore a search burden is present. More importantly, the examiner has demonstrated a lack of unity, and a burden to the examiner is not a requirement as to whether or not a lack of unity is present (see requirement of restriction mailed 3/11/21) . The traversal is on the ground(s) that the examiner has not made a formal rejection of any claims. This is not found persuasive because the examiner provided a detailed examination of lack of unity in view of the prior art filed on the IDS (see requirement of restriction mailed 3/11/21) .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " the syngas " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the inlet mouth" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “each tube-sheet inlet hole” (in lines 6, 8 and 11), wherein it is unclear what “each tube-sheet inlet hole” is referring to since the exact term “each tube-sheet inlet hole” has already been recited in the claim (originally line 6). Is the term “each tube-sheet inlet hole” requiring that there are multiple “each tube-sheet inlet hole” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- each tube-sheet inlet hole -- (line 6) and -- said each tube-sheet inlet hole --  (lines 8 and 11) for clarity.
The term "low” (five times) in claim 2 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a 
Claim 3 recites the limitation of “each tube-sheet inlet hole”, wherein it is unclear what “each tube-sheet inlet hole” is referring to since the exact term “each tube-sheet inlet hole” has already been recited in the claim 1 from which the claim depends. Is the term “each tube-sheet inlet hole” requiring that there are multiple “each tube-sheet inlet hole” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- said each tube-sheet inlet hole -- for clarity.
Claims 1, 3 and 16 recites the limitation of “each protective sleeve”, wherein it is unclear what “each protective sleeve “ is referring to the term “at least a protective sleeve” which has already been recited in the claim 1 (from which the claim 16 depends). Is the term “each protective sleeve” requiring that there are multiple “each protective sleeve” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- each protective sleeve of the at least a protective sleeve -- (claim 1) and -- said each protective sleeve of the at least a protective sleeve -- (claims 3 and 16) for clarity.
Claims 4 and 17-18 recite the limitation of “each weld overlay”, wherein it is unclear what “each weld overlay” is referring to with regards to the terms “a first respective weld overlay” and “a respective in- bore second weld overlay” already recited in the claim 1 from which the claims depend. Is the term “each weld overlay” requiring that there are additional weld 
Claim 8 recites the limitation of “each in-bore second weld overlay”, wherein it is unclear what “each in-bore second weld overlay” is referring to relative to the term “said in-bore second weld overlay” has already been recited in the claim 7 from which the claim depends. Is the term “each in-bore second weld overlay” requiring that there are multiple “each in-bore second weld overlay” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- each of said in-bore second weld overlay -- for clarity.
The remaining claims are rejected based on their dependency from a claim that has been rejected.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsch et al., US 4,401,153, as cited on the IDS filed 6/14/2019.
Re claim 1, Marsch et al. teach a syngas loop boiler comprising a casing (3, 6, fig 1) that surrounds a tube bundle (col 1, figs),
wherein said tube bundle comprises a plurality of tubes (10) wherein one end of each of the tubes  is joined to a tube-sheet (4) provided with corresponding tube-sheet inlet holes (23) for inletting the syngas in the boiler, 
wherein each tube-sheet inlet hole is internally provided with at least a protective sleeve (37) welded at both ends to corresponding surfaces of said tube-sheet inlet hole,  
wherein each tube-sheet inlet hole is provided with a first respective weld overlay (21) placed at the inlet mouth (figs) of said tube-sheet inlet hole so that a first end of each protective sleeve  is welded to said first weld overlay, 
and wherein each tube-sheet inlet hole  is internally provided with at least a bore groove (annotated fig) that contains a respective in- bore second weld overlay (38, noting a structure that overlay a welded area is considered a bore overlay) so that the second end of the protective sleeve (FIG 3) is welded to (noting that all the parts are welded to each other and no structure of a weld in claimed) said in-bore second weld overlay (FIG 3).
The recitation of “welded to” and “welded at” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper 
Additionally noting that for clarity, the recitation “for inletting the syngas in the boiler” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	




    PNG
    media_image1.png
    658
    1383
    media_image1.png
    Greyscale


Re claim 5, Marsch et al. teach wherein said tubes are U-shaped tubes (figs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsch et al. in view of Huff US 20080105341 A1.
Re claim 2, Marsch et al. fail to explicitly teach details of the materials.
Huff teach wherein the tube-sheet is manufactured with a material selected in the group consisting of: grade F11 low alloy steel; grade F12 low alloy steel; grade F21 low alloy steel; grade F22 low alloy steel; and grade F22V low alloy steel to use material with minimum yield strengths (para 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Huff in the Marsch et al. invention in order to advantageously allow for pressure vessels to with stand temperature over time in operation (abs, para 24).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tube-sheet is manufactured with a material selected in the group consisting of: grade F11 low alloy steel; grade F12 low alloy steel; grade F21 low alloy steel; grade F22 low alloy steel; and grade F22V low alloy steel  for increased heat transfer and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
.

Claims 3-4, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsch et al.  in view of Duesler et al. US 20170044983 A1.
	Re claim 3,  Marsch et al.  fail to explicitly teach details of the materials.
Duesler et al. teach wherein each protective sleeve is manufactured with an austenitic nickel-chromium-based superalloy to make a heat exchanger able to stand high gas temperatures (para 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Duesler et al. in the Marsch et al. invention in order to advantageously allow for decreased failures by using appropriate materials for construction as is known in the art.
 
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each protective sleeve is manufactured with an austenitic nickel-chromium-based superalloy for increased heat transfer, reliability and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

	Re claim 4,  Marsch et al.  fail to explicitly teach details of the materials.
Duesler et al. teach wherein each weld overlay is manufactured with an austenitic steel or nickel based alloy to make a heat exchanger able to stand high gas temperatures (para 46).

 
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each weld overlay is manufactured with an austenitic steel or nickel based alloy for increased heat transfer, reliability and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

 Re claim 18,  Marsch et al.  fail to explicitly teach details of the materials.
Duesler et al. teach wherein each weld overlay is manufactured with an austenitic steel or nickel based alloy to make a heat exchanger able to stand high gas temperatures (para 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Duesler et al. in the Marsch et al. invention in order to advantageously allow for decreased failures by using appropriate materials for construction as is known in the art.
 
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each weld overlay is manufactured with an austenitic steel or nickel based alloy for increased heat transfer, reliability and strength, since it has been held to be within the general skill of a worker in the art to select a known material on 
Re claim 20, Marsch et al. teach wherein said tubes are U-shaped tubes (figs).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsch et al.  in view of Huff US 20080105341 A1 further iv view of Duesler et al. US 20170044983 A1.
	Re claim 16,  Marsch et al., as modified,  fail to explicitly teach details of the materials.
Duesler et al. teach each protective sleeve is manufactured with an austenitic nickel-chromium-based superalloy to make a heat exchanger able to stand high gas temperatures (para 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Duesler et al. in the Marsch et al., as modified,  invention in order to advantageously allow for decreased failures by using appropriate materials for construction as is known in the art.
 
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each protective sleeve is manufactured with an austenitic nickel-chromium-based superalloy for increased heat transfer, reliability and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

 Re claim 17,  Marsch et al., as modified,  fail to explicitly teach details of the materials.
 (para 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Duesler et al. in the Marsch et al., as modified,  invention in order to advantageously allow for decreased failures by using appropriate materials for construction as is known in the art.
 
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each weld overlay is manufactured with an austenitic steel or nickel based alloy for increased heat transfer, reliability and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

	
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6334483 B1, US 5472046 A, US 3317222 A, US 4182408 A, US 2145877 A, US 2743089 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763